
	

113 S2398 IS: Automaker Accountability Act of 2014
U.S. Senate
2014-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2398
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2014
			Mr. Blumenthal (for himself, Mr. Markey, and Mr. Nelson) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To amend a provision of title 49, United States Code, relating to motor vehicle safety civil
			 penalties.
	
	1.Short titleThis Act may be cited as the Automaker Accountability Act of 2014.2.Motor vehicle civil penaltiesSection 30165(a) of title 49, United States Code, is amended—
			(1)in paragraph (1)—(A)in the first sentence—(i)by inserting or causes the violation of after	violates; and(ii)by striking $5,000 and inserting $25,000;
and(B)by striking the third sentence;(2)in paragraph (2)—(A)in subparagraph (A), by striking $10,000 and inserting $100,000; and(B)in subparagraph (B), by striking the second sentence; and(3)in paragraph (3)—(A)in the first sentence, by inserting  or causes the violation of after violates;(B)in the second sentence, by striking  $5,000 and inserting $25,000; and(C)by striking the third sentence.
				
